MEMORANDUM **
Hyun Ko, a native and citizen of South Korea, petitions for review of a final order of removal issued by the Board of Immigration Appeals which found Ko ineligible for, inter alia, a waiver of removal under Section 212(h) of the Immigration and Nationality Act, 8 U.S.C. § 1182(h). Ko contends that Section 212(h) violates equal protection by excluding legal permanent resident aliens convicted of an aggravated felony, but not other aliens convicted of an aggravated felony, from eligibility for the waiver of removal. This contention is foreclosed by Taniguchi v. Schultz, 303 F.3d 950, 957-58 (9th Cir.2002) (holding that a rational basis exists for denying § 212(h) waivers to aggravated-felon legal permanent residents but not to other aliens).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.